Alexander, C.J.
(concurring in part, dissenting in part) — I concur with the majoritys decision to remand this case for trial. I write separately, though, to indicate that I would *927remand for a trial only on the plaintiff’s common law negligence theory. I must say, however, that I do not agree with the majority’s recitation of what must be proved by Hickle to establish negligence. Because, as I indicate hereafter, I disagree with the majority’s resolution of the statutory issue, I would not limit the evidentiary issues on remand as does the majority.
As I have just noted, it is my view that the trial court correctly granted a summary judgment dismissing Hickle’s claim that the defendants violated a statutory duty. I reach this conclusion because I am satisfied that the organic wastes that were stored on Whitney’s property were not “dangerous wastes” under this state’s Hazardous Waste Management Act, chapter 70.105 RCW. Dangerous wastes are defined in that act as follows: “[A]ny discarded, useless, unwanted, or abandoned substances, including but not limited to certain pesticides, or any residues or containers of such substances which are disposed of in such quantity or concentration as to pose a substantial present or potential hazard to human health, wildlife, or the environment. . . .” RCW 70.105.010(5) (emphasis added). RCW 70.105.010(8) provides that “pesticides” shall have “the meaning of the term as defined in RCW 15.58.030 as now or hereafter amended.” RCW 15.58.030(30) indicates that “pesticide”
means, but is not limited to:
(a) Any substance or mixture of substances intended to prevent, destroy, control, repel, or mitigate any insect, rodent, snail, slug, fungus, weed, and any other form of plant or animal life or virus, except virus on or in a living person or other animal which is normally considered to be a pest or which the director may declare to be a pest;
(b) Any substance or mixture of substances intended to be used as a plant regulator, defoliant or desiccant; and
(c) Any spray adjuvant.
The organic wastes here, fruit pomace and spent dia-tomaceous earth, are obviously not pesticides, pesticide residue or the storage containers within which pesticides *928are kept. In short, these wastes are not included in the specific list of dangerous wastes. Although I recognize that because the aforementioned statute contains the phrase, “including but not limited to certain pesticides,” substances other than pesticides can fall under the rubric of dangerous wastes. The statute is not, however, as broad in its coverage as the majority would conclude. I say that because of the canon of statutory construction which indicates that
“where general words follow an enumeration of persons or things, by words of a particular and specific meaning, such general words are not to be construed in their widest extent, but are to be held as applying only to persons or things of the same general kind or class as those specifically mentioned.”
Cockle v. Dep’t of Labor & Indus., 142 Wn.2d 801, 808, 16 P.3d 583 (2001) (quoting Black’s Law Dictionary 517 (6th ed. 1990)); see generally City of Seattle v. State, 136 Wn.2d 693, 699, 965 P.2d 619 (1998). Organic substances like fruit pomace or spent diatomaceous earth are clearly not of the same class, kind or type as pesticides, residue of pesticides, or pesticide containers. Thus, they are not dangerous wastes. Hickle should not, therefore, be able to maintain this action against the defendants for allegedly violating the Hazardous Waste Management Act. Because the majority permits that portion of Hickle’s cause of action to go forward to trial, I dissent.
Madsen, Sanders, and Bridge, JJ., concur with Alexander, C.J.